Title: To Thomas Jefferson from William Leech, 3 October 1807
From: Leech, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                3 Oct. 1807
                            
                        
                        I have the honor to tender to You the services of myself and the Company of Grenadiers which I have the honor
                            to command and also to transmit to you a Copy of the following declaration and resolutions made by the Company. 
                  I have the
                            honor to be with Sentiments of high esteem yours &c
                        
                            Wm. Leech
                            
                        
                     Enclosure
                                                
                            At a regular meeting of the Volunteer Company of York Grenadiers commanded by Capt. William Leech attached to the twelfth Regiment of the third Brigade of the Militia of So. Carolina held at York Court House on the 3d. of October 1807—when the Company unanimously made the following declaration and resolutions—
                     Although remote in the interior of our Country and personally secure from the dangers of aggression or annoyance from enemies of every kind yet we view with the honest sensibility the predatory outrages of Britain on the Commerce and people of America—The progress of British usurpation has distinguished itself by an Abominable violation of our neutral rights—our vessels are plundered—our peaceable Citizens impressed to fight British battles in Support of British wrongs—the dignity of our Government insulted—the honor of our Nation degraded—our ports and harbours have been assailed with contumeliousness and outrage—and our inoffending Citizens murdered under our National flag—Under these circumstances we think it highly probable that the event will be a rupture with the British therefore—
                     1st. Resolved unanimously—That we view with the strongest sentiments of indignation and abhorrence the late unprovoked lawless and ferocious attack made by the British Ship of War Leopard upon the Frigate Chesapeak—and the daring insult offered thereby to the flag—the Government and people of the United States of America— 
                     2d. Resolved unanimously—That it is the decided belief of this Company that our Country possesses within itself resources sufficiently powerful to arrest these evils and compel a termination of British injuries and a retaliation for British wrongs—
                     3d. Resolved Unanimously—That we have perfect Confidence in the Government and Administration of the United States—and although we highly appreciate the mild pa[cif]ic and judicious measures of our Administration yet as free born Americans we are willing to Suffer the privation of our lives and property rather than our Government in the present Crisis of affairs should compromise with the British on any other terms than what would be Considered firm dignified and honorable—
                     4th. Resolved unanimously—That we tender our Services to to the Government and pledge our honors as Soldiers to be ready at any time to execute any measures which our Government may direct—and although we are among the last in expressing our Sentiments yet we are ready and willing to be first on the march in order to chastise our enemies avenge the blood of our murdered Citizens and the insult offered our Government—
                     5th. Resolved unanimously—That Capt Leech of our corps be authorised to make a tender of our services through the Adjutant General to the Executive of this State that through him the Same may be officially tendered to the General Government and that he transmit a Copy of these resolutions to the President of the United States and another to the Executive of this State and that they be published in the City and Carolina Gazette—By order of the Company
                                                
                            Capt William Leech Chairman
                            
                        
                  
                        
                    